DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12, 17-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. U.S. Patent No. (6,855,135 B2) in view of Johnson U.S. Publication No. (2002/0120185 A1).
With respect to claim 11, Lockwood et al. substantially discloses a negative pressure wound therapy system (abstract) and (figs.1-7), comprising: a wound dressing (10) configured to cover and protect a wound (18, fig.3) and ([Col.8], lines 19-24), the wound dressing (10) comprising: 
a backing layer (62, fig.3); 
a wound contact layer (20, fig.3) configured to contact the wound (18); and 
a wound packing material (58) material positioned between the wound contact layer (20) and the backing layer (62); 
a negative pressure source (12, fig.1) and ([Col.9], lines 12-16) configured to apply negative pressure to the wound dressing; 
a fluid outlet conduit (13, fig.1) configured to connect the negative pressure source (12) to the wound dressing (10), the fluid outlet conduit (13) configured to provide fluid communication between the negative pressure source (12) and the wound dressing (10).
Lockwood et al. substantially discloses the invention as claimed except (1) an absorbent material positioned between the wound contact layer and the backing layer and (2) a valve in-line between the negative pressure source and the wound dressing configured to be closed when the negative pressure source is disconnected from the fluid outlet conduit.  
Johnson however, teaches in an analogous art a vacuum assisted wound closure device (10, fig.1) comprising a backing layer or seal (36, made of an elastomeric material [0030], 
a wound absorbent layer or screen (32) comprised a polyurethane porous sheet; and 
a negative pressure source or pump (12) and [0024] configured to apply negative pressure to the wound and
a switch valve 66 is illustratively provided, as shown in FIG. 1, to allow a user to switch between the use of the vacuum source 12 and the irrigation source 14. It will be appreciated that mechanism other than the switch valve 66 may be used selectively to couple the vacuum source or the irrigation source to the bandage. Simple tube clamps, for example, may be used selectively to open and close the tube set provided with the bandage 10. When valve 66 is switched to operate the vacuum source 12, the vacuum suction draws exudate into the open spaces 40 and up through the holes 36. The exudate is then drawn radially inwardly through passageways 56 toward port 26 and finally through tube 13 [(Col.11], lines 52-63).  
The wound dressing of Lockwood et al. and Johnson are in the same general field of endeavor and are therefore, considered analogous art; both wound dressings are being used to provide negative pressure therapy to a wound to accelerate wound healing.  
Therefore, at the time the invention was made, it would have been well within the skill of an ordinary artisan to (1) substitute one known element for another to obtain predictable results.  Substituting screen (58) of Lockwood et al. with a screen (32) that is absorbent of Johnson would have achieved the predictable result of being in fluid communication with a tube in order to absorb wound exudate from the wound [0030] of Johnson and (2) to iincorporate a valve in-line between the negative pressure source and the wound dressing configured to be closed when the negative pressure source is disconnected from the fluid outlet conduit in order for the vacuum suction to draw exudate to be absorbed by the absorbent layer.
With respect to claim 12, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed.  Johnson further teaches a connector or an adapter (38) attached to the backing layer (36) and forming a seal around an opening (40) in the backing layer (38, [0030, The tube 16 may be in direct fluid communication with the screen 32 (not shown), or connected to an adapter 38 that is adhered over an opening 40 in the seal 36] wherein the connector or adapter (38) is configured to connect the fluid outlet conduit (16) to the wound dressing [0030].  
With respect to claim 17, Lockwood et al. substantially discloses a negative pressure wound therapy system (abstract) and (figs.1-7), comprising: a wound dressing (10) configured to cover and protect a wound (18, fig.3) and ([Col.8], lines 19-24), the wound dressing (10) comprising: -2-Application No.: 17/008190 
Filing Date:August 31, 2020 a backing layer (62, fig.3); 
a wound contact layer (20, fig.3) configured to contact the wound (18); and 
a wound packing material (58) positioned between the wound contact layer (20) and the backing layer (62); and 
	a negative pressure source (12 and 14) and ([Col.9], lines 12-16) configured to apply negative pressure to the wound, the negative pressure source (12 and 14) being integral with the wound dressing.  As regard the limitation, “integral”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the negative pressure source integral with the wound dressing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893); the negative pressure source (12, fig.1) is couple to wound dressing via switch valve (66) as such, it’s deemed integral.
Lockwood et al. substantially discloses the invention as claimed except an absorbent material positioned between the wound contact layer and the backing layer.
Johnson however, teaches in an analogous art a vacuum assisted wound closure device (10, fig.1) comprising a backing layer or seal (36, made of an elastomeric material [0030], 
a wound absorbent layer or screen (32) comprised a polyurethane porous sheet; and 
a negative pressure source or pump (12) and [0024] configured to apply negative pressure to the wound.
The wound dressing of Lockwood et al. and Johnson are in the same general field of endeavor and are therefore, considered analogous art; both wound dressings are being used to provide negative pressure therapy to a wound to accelerate wound healing.  
Therefore, at the time the invention was made, it would have been well within the skill of an ordinary artisan to substitute one known element for another to obtain predictable results.  Substituting screen (58) of Lockwood et al. with a screen (32) that is absorbent of Johnson would have achieved the predictable result of being in fluid communication with a tube in order to absorb wound exudate from the wound [0030] of Johnson. 
 	With respect to claim 18, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed.  Lockwood et al. further discloses the negative pressure source (12, fig.1) is mounted to the backing layer (62) via a switch valve (66) and [(Col.11], lines 52-63).  
With respect to claim 21, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, the combination of Lockwood et al./Johnson discloses a method of treating a wound, comprising: positioning a wound dressing over a wound, the wound dressing comprising: a backing layer; a wound contact layer configured to contact the wound; and an absorbent material positioned between the wound contact layer and the backing layer; applying negative pressure to the wound through the wound dressing, wherein the negative pressure is applied by a negative pressure source integral with the wound dressing.  
With respect to claim 22, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed.  Johnson further teaches the negative pressure is applied through the absorbent material to the wound so that wound exudate is absorbed within the absorbent material [0030, the tube 16 may be in direct fluid communication with the screen 32 (not shown), or connected to an adapter 38 that is adhered over an opening 40 in the seal 36. It is preferable that the tube 16 is bifurcated at a position between the vacuum source 12 and the canister 34 so that fluids being drawn from the wound site 30 do not interfere with the vacuum perfusion of the blood gas transducer 13].  

Claims 13-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al./Johnson as applied to claims 11 and 17  above, and further in view of Argenta et al. U.S. Patent No. (5,636,643).
With respect to claim 13, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed except an adhesive layer.  
Argenta et al. however, teaches in an analogous art a method of treating tissue damage comprises applying a negative pressure to a wound sufficient in time and magnitude to promote tissue migration and thus facilitate closure of the wound. The method is applicable to wounds, burns, infected wounds, and live tissue attachments. A wound treatment apparatus is provided in which a fluid impermeable wound cover is sealed over a wound site. A screen in the form of an open-cell foam screen or a rigid porous screen is placed beneath the wound cover over the wound. A vacuum pump supplies suction within the wound cover over the treatment site (abstract) comprising an adhesive layer or a sealing means may be in the form of an adhesive applied to the underside of the wound cover for sealing the wound cover around the periphery of the wound. The sealing means may also include a separate sealing member such as an adhesive strip or a sealing ring in the form of a tubular pad or inflatable cuff secured to the wound cover for positioning around the periphery of the wound ([Col.3], lines 2-10).
In view of the teachings of Argenta et al., it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the negative wound therapy of Lockwood et al./Johnson by incorporating an adhesive layer for adhering the dressing around the periphery of the wound on the healthy skin of the user.
With respect to claim 14, the combination of Lockwood et al./Johnson/Argenta et al. substantially discloses the invention as claimed.  Argenta et al. further teaches the adhesive layer is configured to attach the wound dressing to the skin around the wound ([Col.3], lines 2-10).
With respect to claim 20, the combination of Lockwood et al./Johnson/Argenta et al. substantially discloses the invention as claimed.  Argenta et al. further teaches an adhesive layer, wherein the adhesive layer is configured to attach the wound dressing to the skin around the wound ([Col.3], lines 2-10).

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al./Johnson as applied to claim 11 above, and further in view of Silcock et al. U.S. Publication No. (2005/0256437 A1).
With respect to claim 15, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed except the absorbent material comprises a cellulosic material.  
Silcock et al. however teaches a wound dressing comprising carboxymethyl cellulose gel a cellulosic material [0028].
In view of the teachings of Silcock et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wound therapy system of Lockwood et al./Johnson by incorporating a cellulosic material for absorbing wound exudate. 
With respect to claim 16, the combination of Lockwood et al./Johnson/Silcock et al. substantially discloses the invention as claimed.  Silcock et al. further teaches the absorbent material comprises a carboxymethyl cellulose gel [0028].  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al./Johnson as applied to claim 17 above, and further in view of Lina et al. U.S. Publication No. (2004/0006319 A1).
With respect to claim 19, the combination of Lockwood et al./Johnson substantially discloses the invention as claimed except the wound dressing comprises a vent configured to vent off excess fluid.  
Lina et al. however, teaches a wound therapy device comprising a vacuum pump (abstract) comprising a bleed valve 86 communicates with the atmosphere to release pressure developed within line 62 by vacuum pump 84 after microcontroller 72 deactivates vacuum pump 84.   Bleed valve 86 is sufficiently small to ensure that it generally does not affect the vacuum pressure levels achieved by vacuum pump 84 as it evacuates air from canister 19, except to prevent overpressurization beyond 250 mm Hg and to prevent erratic operation of the vacuum pump 84 at very low pressure settings.
In view of the teachings of Lina et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wound therapy system of Lockwood et al./Johnson by incorporating a bleed valve to vent off excess fluid.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Lockwood et al./Johnson fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 23-25 which recite features not taught or suggested by the prior art drawn to Lockwood et al./Johnson.  Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to claims 23-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786